Citation Nr: 1311727	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  12-11 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to exposure to herbicides.  

2.  Entitlement to service connection for peripheral neuropathy of the left foot, to include as secondary to exposure to herbicides.  

3.  Entitlement to service connection for ischemic heart disease, to include as secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel
INTRODUCTION

The Veteran had active service from April 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denying the claims currently on appeal.  

The Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in Cleveland, Ohio in January 2013.  Prior to the date of his scheduled hearing, VA received notice from the Veteran requesting that his hearing be rescheduled.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in Cleveland, Ohio.  The hearing was scheduled for January 2013.  Approximately one week prior to the date of the Veteran's hearing, VA received a request from him asking that he be scheduled for a Board hearing at the RO in Cleveland, Ohio at a later date to allow him time to hire an attorney to assist him with his case.  This claim must be remanded so that the Veteran can be rescheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) (2012).  

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a hearing before a Board Member at the RO in Cleveland, Ohio at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in the claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


